DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 3, 14 and 17 require an artificial tree further comprising plastic insert configured to at least partially insert within the tapered end of the first tree trunk, where the parent claims require a sleeve on an outer surface.  Applicants’ specification does not appear to provide proper antecedent basis for the claimed terminology.  While applicants do have support in the specification for a sleeve which “can be a plastic insert insertable into the tapered end of” a pole (present specification, page 7 lines 9-10), no antecedent basis can be found for an insertable plastic insert separate from and in addition to the sleeve.

Priority
It should be noted that any claimed parentage of this application only provides priority for claims in this application which have complete support through the lineage of the parent applications.  Should a pending claim contain a limitation which cannot be found in a parent application, then the priority for that claim ends with the last continuous uninterrupted line of support (MPEP 2133.01).  A review of the pending claims in this application shows that claims 3, 14, 16 and 17 contain subject matter for which support could not be found in parent application 15/815,848.  Therefore the effective filing date for claims 3, 14, 16, and 17 is found to be the filing date of the instant application, September 15, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,772,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent sets forth an artificial tree having each of the features required in the instant application including an artificial tree having (i) a first tree trunk with a tapered end and outwardly extending member, (ii) a second tree trunk having a hollow end and configured to receive the tapered end of the first tree trunk, and (iii) a sleeve disposed on the outer surface of the hollow end.

Claim Objections
	Claim 18 is objected to for a typographical error.  Claim 18 at line 2 reads “the second tree suction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-13, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krize (PGPub US 2010/0072747) in view of Loomis (US Patent 8,053,042).
Regarding applicants’ claim 1, Krize discloses a coupler system for use in assembling artificial tree trunks comprising a top portion (first tree trunk) and a hollow bottom portion (second tree trunk) where the top portion is provided with a first part having a cone shape (a tapered end). The first part of the coupler system is insertable into a cylindrical second part (a sleeve) which is disposed over the end of the bottom portion. See figures 2, 11 & 12, as well as, paragraphs 0029-0031.
Krize does not appear to explicitly disclose the top portion to include an outwardly extending member extending normal to the top portion or a notch within the second part operable to engage the extending member to provide a rotation locking characteristic.  However Loomis discloses an artificial tree apparatus which provides electrical power to receptacles on each tree segment.  The tree segments including a reduced diameter trunk portion which inserts into the hollow end of the adjoining tree segment where the reduced diameter portion is provided with a raised detent and the hollow portion with a slot such that the plug and socket are aligned when the detent is positioned to slide into the slot. See figure 2 and col. 6 lines 40-50.
One of ordinary skill in the art at the time of the invention would have found it obvious to modify the artificial tree of Krize with the electrical receptacles and connection of Loomis, including the raised detent and slot for alignment, in order to provide built-in electrical receptacles while providing a tree which is easily assembled and disassembled (Loomis, col. 1 lines 22-25).
Regarding applicants’ claim 2, the notch is u-shaped (Loomis figure 2).
Regarding applicants’ claim 4, the second part of the coupler of Krize includes a larger average diameter at one end when compared to the average inner diameter at the opposite end (figure 11).
Regarding applicants’ claim 6, the inner diameter of the second part of Krize is approximately the same as the inner diameter of the hollow end of the bottom portion (figure 11).  Given that applicants have not defined a specific standard against which to judge the approximate nature of the claimed diameters, the term ‘approximately’ is a broad term.
Regarding applicants’ claim 7, the term bolt has been provided with its broadest reasonable interpretation in the absence of a specific definition within applicants’ specification.  A bolt may be a threaded rod on which a nut may be secured but also encompasses latches where a rod (bolt) engages a receiving member as a latching mechanism (a sliding bold to secure a door in a closed position).  The outward facing detent of Loomis is a bolt which engages a slot thereby locking their relative positioning. 
Regarding applicants’ claim 8, as modified the notch would extend to the end of the second part in order to be free to engage the detent just as depicted in Loomis figure 2.
Regarding applicants’ claims 9, Krize as modified by Loomis suggest an artificial tree as discussed above with respect to claim 1.  Krize further discloses that the tree portions are configured to receive branches and that the tree may include any number of sections (paragraph 0029).  Where a third section is included and configured in a manner as discussed with respect to claim 1, the artificial tree would comprise a first, second, and third tree section conforming to the claimed requirements.
Regarding applicants’ claims 10 and 11, the second part of the coupler of Krize includes a first average inner diameter at one end which is larger when compared to a second average inner diameter at the opposite end (figure 11).
Regarding applicants’ claim 12, the inner diameter of the second part of Krize is approximately the same as the inner diameter of the hollow end of the bottom portion (figure 11).  Given that applicants have not defined a specific standard against which to judge the approximate nature of the claimed diameters, the term ‘approximately’ is a broad term.
Regarding applicants’ claim 13, the second part of the coupler of Krize attaches to the hollow end of the bottom portion such that the coupler contacts the outer wall of the bottom portion.  The coupler is further configured such that when the first part of the coupler is inserted into the second part the outer wall of the first part contacts the wall of the second part (figure 11).
Regarding applicants’ claim 15, Krize as modified by Loomis suggest an artificial tree as discussed above with respect to claim 1 where the detent and the slot constitute rotation locking mechanisms as they fix the relative axial positioning of the coupled tree portions.  Krize further discloses that the tree portions are configured to receive branches (paragraph 0029).
Regarding applicants claim 18, the second part of Krize slides over the hollow end of the bottom portion such as to contact the outer wall of the bottom portion (figure 11).
Regarding applicants claims 19 and 20, the second part slides over the bottom portion and terminates where the hollow end ‘bottoms out’ in the second part.  This portion of the second part which axially extends to a diameter greater than the bottom part, and where the end face of the bottom portion terminates in contact with the second part, is considered a shoulder (figure 11).

Claims 3, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krize (PGPub US 2010/0072747) in view of Loomis (US Patent 8,053,042) as applied to claims 1, 9, and 15 above, further in view of Chen (US Patent 9,439,528).
Krize as modified by Loomis suggest an artificial tree as discussed above with respect to claims 1, 9 and 15, but do not appear to explicitly disclose the use of a plastic insert secured within the trunk body, however Chen discloses an electrified artificial tree where the body portions of the electrical connector are formed of a non-non-conductive material such as a plastic material (col. 13 lines 35-40 and figures 6-60).  One of ordinary skill in the art at the time of the invention would have found it obvious to provide the electrified tree of Krize in view of Loomis with an electrical plug and socket using a non-conductive material such as plastic where such a configuration has been demonstrate in the art of artificial trees for effectively providing electoral connections between adjacent trunk portions.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest an artificial tree comprising, (i) a first tree trunk section comprising a tapered end and an outwardly extending member, the outwardly extending member extending normal to the first tree trunk section, (ii) a second tree trunk section comprising a hollow end, the hollow end of the second tree trunk section configured to at least partially receive the tapered end of the first tree trunk section, and (iii) a sleeve disposed on an outer surface of the hollow end, the sleeve comprising a notch that is operable to at least partially receive and engage the outwardly extending member to provide a rotation locking characteristic between the first tree trunk section and the second tree trunk section, wherein the first inner diameter of the sleeve is approximately equal to an outer diameter of the hollow tapered end of the first tree trunk section and the second inner diameter of the sleeve is approximately equal to or greater than an outer diameter of the hollow end of the second tree trunk section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784